     Case 3:20-cv-02412-BEN-LL Document 28 Filed 04/12/21 PageID.238 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEARL POWELL, CHRISTINA GAST,                       Case No.: 20cv2412-BEN-LL
     ELIJHA GONZALEZ, as individuals and
12
     on behalf of all others similarly situated,         ORDER RE SHOW CAUSE
13                                     Plaintiffs,       HEARING ON APRIL 15, 2021
14   v.
15
     WALMART, INC., et al.,
16                                  Defendants.
17
18
19         On April 9, 2021, the Court convened a video conference Early Neutral Evaluation
20   Conference. ECF No. 24. Plaintiff Elijha Gonzalez failed to appear. Accordingly. the Court
21   ordered Mr. Gonzalez to appear before the undersigned magistrate judge on April 15, 2021
22   at 1:30 p.m. to show cause why sanctions should not be imposed for failing to follow this
23   Court’s order. ECF No. 25. The Court also ordered Mr. Gonzalez to file a declaration
24   regarding his failure to appear and the possible imposition of sanctions. Id. Mr. Gonzalez
25   timely filed a declaration on April 12, 2021. ECF No. 27.
26   ///
27   ///
28   ///

                                                     1
                                                                                 20cv2412-BEN-LL
     Case 3:20-cv-02412-BEN-LL Document 28 Filed 04/12/21 PageID.239 Page 2 of 2



1         After reviewing the declaration, the Court declines to impose sanctions on Mr.
2    Gonzalez and hereby VACATES the April 15, 2021 show cause hearing.
3         IT IS SO ORDERED.
4    Dated: April 12, 2021
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                          20cv2412-BEN-LL
